Judgment and order reversed and new trial ordered, with costs to appellant to' abide event, upon questions of law and fact. Held, that the court erred in the admission of evidence offered by the plaintiff, among other things the schedules in bankruptcy and the report filed with the Secretary of State. All concurred, except McLennan, P. J., who dissented upon the ground that the defendant offered no evidence in mitigation of damages and that, therefore, the errors in the reception of evidence were immaterial.